DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/15/17 are accepted.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-3 and 5-12 qualify as eligible subject matter under 35 U.S.C. 101. 
For independent claim 1, with respect to step 2A, prong one, the following limitation(s) arguably recite(s) an abstract idea, law of nature, or natural phenomenon. Independent claims 5 and 9 recite similar limitations.
adding the initial voltage value to a voltage sum value UTotal- (Adding one value to another recites a mathematical calculation)
adding the subsequent voltage value to the voltage sum value UTotal (Adding one value to another recites a mathematical calculation)
evaluating the voltage sum value UTotal- as a measurement result, wherein the voltage sum value UTotal is indicative of the capacitance value CM of the capacitive sensor (The nature of “evaluating” is not claimed. However, performing an evaluation of a single mathematical value (and whether that 
With respect to step 2A, prong two, the following limitations are indicative of integration into a practical application.
measuring immediately after the step (c), by an A/D converter, a subsequent voltage value …
Here, the judicial exception is applied with, or by use of, a particular machine (see MPEP 2106.05(b)), that is, an A/D converter. Also, as a whole, the invention is directed to an improved method of measuring a capacitance value of a capacitance sensor using an integration process. The claims as a whole therefore represent an improvement to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)).
As such, claims 1-3 and 5-12 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Below is pasted the previously cited rationale for allowable subject matter. In that rationale, it was stated, “The Examiner determined that while the concept represented by the Appellant’s figure 1B (with additional integration phase(s) n) may be allowable, the Appellant’s claims, under broadest reasonable interpretation (BRI), did not represent this potentially allowable concept in such a way that would preclude the application of 
In the current response, the Appellant has amended the claims to more directly reflect figure 1B, and the claims are allowable.

    PNG
    media_image1.png
    789
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    751
    593
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    506
    593
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuang (US PgPub 20090243631) discloses a circuit for capacitance measurement and method therefor.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/Primary Examiner, Art Unit 2862